PURCHASE AND SALE AGREEMENT ASSIGNMENT

This Purchase and Sale Agreement Assignment (“Assignment”) is made as of
June 26, 2008 by and between Grubb & Ellis Realty Investors, LLC (formerly known
as Triple Net Properties, LLC), a Virginia limited liability company
(“Assignor”), and G&E Apartment REIT Creekside Crossing, LLC, a Delaware limited
liability company (“Assignee”), and is made with respect to the Purchase and
Sale Agreement by and between Assignor and Atlanta Creekside Gardens Associates,
LLC, a Delaware limited liability company (“Seller”) dated June 12, 2008, as
amended (“PSA”). For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

Assignor hereby assigns to Assignee all of Assignor’s right, title and interest
in and to the PSA, the escrow created pursuant to the PSA, any Deposits (as
defined in the PSA) in such escrow or held by Seller, and all other rights and
assets appurtenant to any of the foregoing (“Assets”).

Assignee hereby accepts the Assets and assumes all of Assignor’s obligations
under the PSA, whether arising before or after the date of this Assignment.
Assignor acknowledges that it is not released from any PSA obligations, whether
arising before or after the date of this Assignment, as a result of such
assignment.

Upon delivery hereto to Seller, Buyer’s address per PSA Section 14.3 is hereby
unchanged.

In witness whereof, the undersigned have executed this Assignment as of the
above date.

     
Assignor:
  Grubb & Ellis Realty Investors, LLC (formerly
known as Triple Net Properties, L.L.C.), a
Virginia limited liability company
 
  By: /s/ Francene LaPoint
Francene LaPoint
Title: Chief Financial Officer
Assignee:
  G&E Apartment REIT Creekside Crossing,



    LLC, a Delaware limited liability company

By: /s/ Gus G. Remppies



    Gus G. Remppies,

Authorized Signatory

